DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Status of Claims
Claims 1, 3 and 7 are amended, wherein claim 1 is an independent claim. Claims 1-9 are currently examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…connected to the lower end of the side surface part …” which should read “…connected to [[the]] a lower end of the cylindrical side surface part...” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “flat” in claim 1 is a relative term which renders the claim indefinite. The term “flat” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The recited in claim 1 “…the inner supporter has a disk shape…” constitutes an indefinite subject matter. “disk-shaped” is defined as “flat and circular” according to online dictionary https://www.merriam-webster.com/dictionary/disk-shaped. However the instant fig 3 shows “240” as an inner supporter (for example as described by [0050], [0057]-[0061] of instant PGPUB US 2021/0032768 A1), which does not look like a disk-shaped (flat and circular) structure; it is not clear with respect to the limitation “the inner supporter has a disk shape”. Therefore, the metes and bounds of claim 1 are not readily ascertainable. Clarification and/or correction are/is required. Claims 2-9 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Magras et al (US 20020166503 A1, “Magras”), and further in view of Kazuya et al (JP 07010686 A, machine translation, “Kazuya”).
Regarding claim 1, Magras (entire document) teaches a crucible for an ingot growing apparatus comprising a quartz crucible 14 containing a silicon melt 16 and having a lower surface part with a curved shape (fig 1, 0062-0064); a graphite susceptor 15 (graphite crucible) accommodating the quartz crucible 14 and the susceptor consisting of a cylindrical side portion/part 15a (cylindrical side surface part) and a substantially flat lower surface portion/part 15b/20 (flat lower surface part) connected to a lower end of the cylindrical side surface part (fig 1, 0067); and a member 15c (inner supporter) supported between the lower surface part of the quartz crucible 14 and the lower surface part  (15b/20) of the graphite crucible/susceptor 15 (fig 1, 0067).
Magras teaches that the graphite susceptor and the inner supporter having a certain height so as to be seated inside the graphite susceptor/crucible (fig 1), but does not explicitly teach that the graphite crucible/susceptor is divided into at least two parts vertically and the inner supporter has a disk shape. However Kazuya (entire document) teaches a crucible for growing a crystal, wherein a body of a graphite crucible (having 
Regarding claim 2, Magras/Kazuya teaches that the inner supporter is provided with a rounded upper surface groove on which the lower surface part of the quartz crucible is seated (Magras fig 1 for example portion 15c; Kazuya fig 1, for example portions 51/45/3).
Regarding claim 3, Magras/Kazuya teaches that the side surface of the graphite crucible/susceptor supporting a side surface of the quartz crucible and a side surface of the inner supporter (fig 1, 0064-0067; Kazuya fig 1-3).
Regarding claim 4, Magras/Kazuya teaches that a gas discharge flow path (passage) for discharging a gas generated between the quartz crucible and the graphite crucible to the outside of the graphite crucible (Kazuya 0025).

Regarding claim 6, Magras/Kazuya teaches that the gas discharge flow path includes a slit 13 formed on an inner circumferential surface of the graphite crucible (Kazuya fig 2).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Magras/Kazuya as applied to claim 6 above, and further in view of Lee et al (KR 20130110863 A, machine translation, “Lee”).
Regarding claim 7, Magras/Kazuya teaches the gas discharge flow path (slit/passage) ad addressed above, but does not explicitly teach that the gas discharge flow path includes an outlet passing through the lower surface part of the graphite crucible so as to communicate with the slit. However Lee teaches a crucible for an ingot growing apparatus, wherein the slit (gas discharge flow path) penetrates the outer wall and the inner wall of the graphite crucible (including an outlet) passing through the lower surface portion of the graphite crucible so as to communicate with the slit (Lee 0012, 0035, 0037-0039 and claim 1). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Magras/Kazuya per teachings of Lee in order to minimize the etching and deformation of the graphite crucible (Lee 0037 and 0043).

Regarding claim 9, Magras/Kazuya/Lee teaches that the outer supporter means150 supporting a lower portion of the graphite crucible (Lee fig 1, 0004 and 0053), and the outlet of the slits are formed on side wall portion of the graphite crucible (figs 4, 6 and 9); apparently the outlet is provided outside the outer supporter, meeting the claim.
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive because the arguments do not apply to combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUA QI/Primary Examiner, Art Unit 1714